DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 3, 10, 15, and 18 have been previously and/or currently cancelled. Therefore, claims 1-2, 4-9, 11-14, 16-17, and 19-21 are still pending in this Application.
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
Response to Arguments
The amended drawings were received on 01/31/2022.  These drawings are acceptable. Now new matter has been introduced therein. 
Applicant’s argument/remarks, on page 8, with respect to rejections to claims 2, 9, and 17 under 35 USC § 112(a) (enablement) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. The amendments overcome the rejections. 	
Applicant’s argument/remarks, on pages 9-10, with respect to rejections to claims 1-14 and 16-21 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. In order to leave the record clear, the Examiner provides responses to the arguments presented
On Page 19, the Applicant argues that:
	The proposed Tarnowski-Santos-EK combination does not teach or suggest at
least the following features:
 	-in response to determining that the plant modulation frequency is equal to a susceptible frequency at which a first wind turbine of the plurality of wind turbines has a greater susceptibility to mechanical oscillations, generating a respective power reference signal for each of at least two wind turbines of the plurality of wind turbines selected to fulfill the requested modulation; Tarnowski, however, does not teach (1) selecting two wind turbine generators, one of which has an eigenfrequency that is equal to the oscillating frequency, and (2) generating power references for the two wind turbine generators in response to determining that the oscillating frequency is equal to the eigenfrequency of the one wind turbine generator”. These arguments are respectfully not persuasive.  
	In response to the arguments above, Tarnowski clearly teaches selecting two turbines to satisfy an oscillation in the grid (deviation in frequency of the grid), generating a respective power reference signal for each turbine selected in response to determining that the plant modulation frequency is equal to a susceptible frequency at which a first wind turbine of the plurality of wind turbines has a greater susceptibility to mechanical oscillations (see Tarnowski page 6 lines 11-14 and claim 9; please, see the rejection wherein the cited portion are very explicit). 
	Furthermore, Santos also teaches the selection of two turbines out of three to satisfy an oscillation in the grid (deviation in frequency of the grid) (see Santos see [0039],  [0040], and [0043]), comprising wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components (see 0036-037), wherein each of selected turbines selected receive different modulation frequency to satisfy the requested modulation signals. However, Santos is not very explicit about the different modulation frequency assigned to the turbines is different with respect to the requested modulation signal. The Examiner has provided evidence that adding two signals of different frequency (f2 and F3)  (different than a desired frequency f1) to generate a requested signal with a desired frequency (F1 = 1Hz) was very well known. However, it is mathematically possible that a desired frequency (F1) could be generated by adding two signals of F2 and F3. But, usually one of the signals (eg. F2) has a frequency which is equal to the desired signal frequency and the other signal (f3) is a harmonic signal of F2. However, the claim requires F2≠F1 and F3≠F1 and the sum of F2 + F3 = F1.
	The Applicant further argues that: 
	“the proposed Tarnowski-Santos-EK combination is improper
because EK is non-analogous art. EK is directed to using a frequency divider to reduce power consumption in a cellular or wireless radio circuit”. These arguments are  persuasive.   	
Allowable Subject Matter/Reasons for allowance
Claims 1-2, 4-9, 11-14, 16-17, and 19-21 are considered as allowable subject matter. 
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a method comprising:
“…receiving a modulation request signal indicating a requested modulation of the plant power output, wherein the requested modulation specifies a plant modulation frequency and is counter-phase to a power oscillation on an electrical grid; and
	in response to determining that the plant modulation frequency is equal to a susceptible frequency at which a first wind turbine of the plurality of wind turbines has a greater susceptibility to mechanical oscillations, generating a respective power reference signal for each of at least two wind turbines of the plurality of wind turbines selected to fulfill the requested modulation…
 	wherein each generated power reference signal includes a respective modulation component corresponding to a portion of the requested modulation and having a respective modulation frequency different than the plant modulation frequency, and
	wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components”. 
The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a controller for a wind power plant comprising:
“…receive a modulation request signal indicating a requested modulation of the plant power output, wherein the requested modulation specifies a plant modulation frequency and is counter-phase to a power oscillation on an electrical grid; and

 	wherein each generated power reference signal includes a respective modulation component corresponding to a portion of the requested modulation and having a respective modulation frequency different than the plant modulation frequency, and
	wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components”. 
The reasons for allowance of Claim 16 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a computer program product comprising a non-transitory computer readable medium…to perform operation for controlling a wind power plant…comprising:
“…receiving a modulation request signal indicating a requested modulation of the plant power output, wherein the requested modulation specifies a plant modulation frequency and is counter-phase to a power oscillation on an electrical grid; and
	in response to determining that the plant modulation frequency is equal to a susceptible frequency at which a first wind turbine of the plurality of wind turbines has a greater susceptibility to mechanical oscillations, generating a respective power reference signal for each of at least two wind turbines of the plurality of wind turbines selected to fulfill the requested modulation…

	wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components”. 
 	As dependent claims 2, 4-7, 9, 11-14, 17, and 19-21 depend from an allowable base claim, they are at least allowable for the same reasons as noted previously. 
The prior art of record Tarnowski et al (WO 2014121794) in view of Santos et al. (US 20120004781) and EK et al (US 20180159546), and Hashimoto et al (US 20120104755), neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 01/31/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.05(c).
	Tarnowski et al (WO 2014121794) the closest prior art teaches a method, system controller and software including a memory for operating a wind plant including a 
Santos teaches a system for dampening oscillations of a grid wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components, selecting at least two turbines from a plurality of wind turbines (see Fig. 1 Santos teaches a plurality of WT; also, see [0014]) to satisfy/fulfill a requested modulation (see [0039],  [0040], and [0043]). However, While Tarnowski teaches producing a dynamic dampening signal to dampen an oscillation found in the grid by applying the proper frequency and phase shift according to the oscillation amplitude, frequency, and phase (see page 21 par. 4), wherein Tarnowski seems to suggest that the wind turbine is not controlled at the same frequency of the oscillation of the grid since it suggests controlling each turbine so that the frequency of the turbine is not Tarnowski and Santos does not explicitly teach each respective modulation component having a respective modulation frequency different than the plant modulation frequency, wherein a waveform of the requested modulation is an arithmetic sum of the respective modulation components having different frequency than the requested modulation signal (in other words, the combination does not teach or is silent about adding up two signals (two respective modulation frequency signals for each turbine) of different frequency than the oscillation signal to be dampened. Simply adding two frequency signals to generate a third desired frequency signal was a very well-known procedure in the art of signal communications or frequency modulation).
EK et al (US 20180159546) is a non-analogous art which does not select two wind turbines to satisfy a requested modulation, and does not select dynamic frequencies such that a susceptible frequency of a wind turbine is avoided.      	
    	Jakobson et al (WO 2009082326) teaches a system and method for controlling a wind power plant comprising a plurality of wind turbines, wherein the turbines are controlled to satisfy a frequency deviation of the grid, wherein the turbines are controlled so as to avoid the resonance values of the wind turbine components (see Abstract).   Jakobson does not teach or suggest that that generated output of each RPM setpoint has a frequency that is different than the desired oscillation frequency (F1) such that a waveform of the requested modulation is an arithmetic sum of the respective modulation 
            Siegfriedsen (US 6891280) teaches a system and method for operating a wind plant system comprising a plurality of wind turbines, wherein the turbines are controlled so as to avoid the resonance values of the wind turbine components by setting the (RPM) speed of the turbine above or below the speed RPM at which the natural frequencies occur (see Abstract).  It does not teach or suggest that that generated output of each RPM setpoint has a frequency that is different than the desired oscillation frequency (F1).   
            Londono et al (WO 2020173529) is pertinent art published, but is not prior art. This reference supports the Examiner’s statement above that natural frequencies/resonance in turbines are very well known. The claimed subject matter also teaches controlling the setpoints of turbines so that the frequency component be different than susceptible/resonant frequencies of the turbines. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117